 

Exhibit 10.3

 

EXECUTION VERSION

 

AMENDMENT TO THE WARRANT TO PURCHASE SHARES OF

 

COMMON STOCK OF THEATRE DIRECT NY, INC.

 

This Amendment to the Warrant, dated as of December 31, 2012 (this “Amendment”)
is executed by Theatre Direct NY, Inc., a Delaware corporation, and Hollywood
Media Corp., a Florida corporation.

 

WHEREAS, Theatre Direct NY, Inc. and Hollywood Media Corp. are parties to that
certain Warrant executed and issued as of December 15, 2010 (the “Warrant”).

 

WHEREAS, the parties desire to amend the Warrant upon the terms and conditions
herein provided.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.          Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Warrant.

 

2.          Amendment to the Warrant.

 

Section 11(A) of the Warrant is hereby amended and restated in its entirety as
follows:

 

“(A)         At any time after the first (1st) anniversary of the Issue Date,
the Corporation may elect to redeem this Warrant (or the Shares issued upon
exercise of this Warrant), in whole and not in part, in exchange for an amount
equal to the greater of (x) the aggregate Fair Market Value of the Shares on or
about the date of notice of redemption and (y) $3,000,000 (the “Redemption
Price”) by delivering to the Warrantholder a notice of redemption, which when
delivered shall be irrevocable by the Corporation and binding on the Corporation
and the Warrantholder, stating the Corporation’s intent to redeem this Warrant
and the effective date for such redemption (which shall not be more than ten
(10) Business Days from the date of such notice).”

 

Section 11(B) of the Warrant is hereby amended and restated in its entirety as
follows:

 

 

 

 

“(B)         At any time after June 30, 2015, the Warrantholder may elect to put
this Warrant, in whole and not in part, to the Corporation in exchange for an
amount equal to the greater of (x) the aggregate Fair Market Value of the
Shares, and (y) $3,000,000 (the “Put Price”) by delivering to the Corporation a
put notice, which when delivered shall be irrevocable by the Warrantholder and
binding on the Warrantholder and the Corporation, stating the Warrantholder’s
intent to put this Warrant back to the Corporation and the effective date of
such put (which shall not be less than twenty (20) Business Days from the date
of such notice). Notwithstanding the foregoing, if the Corporation has delivered
notice of a Conversion Event and such Conversion Event is consummated within
thirty (30) days thereof, the Warrantholder may not exercise the put under this
Section 11(B) until after such thirty (30) day period; provided that such
restriction shall apply to only one such notice.”

 

3.          Amendment. All references in the Warrant (and in the other
agreements, documents and instruments entered into in connection therewith) to
the “Warrant” shall be deemed for all purposes to refer to the Warrant, as
amended by this Amendment. This Amendment may not be amended or modified in any
manner other than as provided in the Warrant.

 

4.          Remaining Provisions of the Warrant. Except as expressly provided
herein, the provisions of the Warrant shall remain in full force and effect in
accordance with their terms and shall be unaffected by this Amendment.

 

5.          Counterparts. This Amendment may be executed in multiple
counterparts and by facsimile or other electronic means, each of which will be
deemed to be an original copy of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

6.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such state without giving effect to the choice of law
principles of such state that would require or permit the application of laws of
another jurisdiction.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers, as of the date first written above.

 

  THEATRE DIRECT NY, INC.       By: /s/ Paul Dietz     Name: Paul Dietz    
Title:   CFO

 

  HOLLYWOOD MEDIA CORP.       By: /s/ Tammy Hedge     Name: Tammy Hedge    
Title:   CFO

 

[Signature Page to Amendment to the Warrant]

 

 

 

